DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 11/16/2021 was entered and made of record.  Claims 1, 6-7, 9-12 and 25 have been amended.  Claims 2-5 and 13-24 have been cancelled.  Claims 1, 6-12 and 25 remain pending.
EXAMINER’S AMENDMENT
Regarding to drawing rejection, Examiner withdraws said objections due to new drawing submitted by Applicant.
Regarding to claims 19-20 rejected under 35 USC 112(a) and 112(b), examiner withdraws said rejections due to the cancellation of the claims.
Regarding to claims 1, 6-12 and 25 rejected under 35 USC 112(b), Examiner withdraws said rejections due to amendment to the claims.
Regarding to claim 1 rejection under 35 USC 102/103, Applicant argued on page 7, “The Examiner rejected claims 1-4, 6, 8, 18, and 21-22 as being anticipated by Perry et al., U.S. Patent Publication No. 2014/0028282.  Perry et al. disclose a system for wireless voltage reference broadcast in a distributed energy metering system. A voltage reference is determined at a distribution hub for wirelessly and transmitted in voltage reference data frames providing voltage samples and a clock synchronization from an alternating current (AC) line under measurement. Wireless metering units, each coupled to an AC load circuit, receive the voltage reference data frames wherein the current sampling clock of the wireless metering units are synchronized to a voltage sampling clock of the distribution hub for determining current samples from the respective AC load circuit to calculate energy data parameters. See, Perry et al., abstract. Accordingly, Perry et al. shows a system that focuses on synchronizing measurements and voltage and current measurement nodes of a network. Claims 1 and 25 have been amended to patentably distinguish over Perry et al. by the calculation of new samples in the resampling operations, the temporal alignment involving a common re-sampling frequency, time aligned voltage and current based electrical parameter calculations which are not based on synchronized measurements, but rather, is based on time aligned re-sampling of buffered data which includes the calculations of new samples”.
Applicant’s arguments have been fully considered and they are persuasive therefore, Examiner withdraws said rejections.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 – line 21 - (e) communicating said representation of the at least one re-sampled voltage signal to said at least one current sensing node through a communication link;
Claim 10 - The method of claim [[5]]1 wherein said at least one re-sampled voltage signal and/or said at least one re-sampled current signal include(s) an integer number of samples within a cycle based upon said power line frequency.
Claim 12 - The method of claim 1 wherein [[a]]the sampling frequency of said at least one of said plurality of current signals is asynchronous with respect to [[a]]the sampling frequency of said at least one voltage signal.
Claim 25
(f) said at least one voltage sensing node re-sampling said sampled at least one voltage signal to determine a representation of the at least one re-sampled voltage signal with a re-sampling frequency;  
(g) said at least one voltage sensing node communicating said representation of the at least one re-sampled voltage signal to said at least one current sensing node through a communication link;
Authorization for this examiner' s amendment was given in an interview with Kevin L. Russell on 02/16/2022.

Drawings
The drawings were received on 11/16/2021.  These drawings are acceptance.
Allowable Subject Matter
Claims 1, 6-12 and 25 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “(d) re-sampling said sampled at least one voltage signal, including calculating new samples from the buffered time stamped digitized voltages, to determine a representation of the at least one re-sampled voltage signal with a re-sampling frequency; (e) communicating said representation of the at least one re-sampled voltage signal to said at least one current sensing node through a communication link; (f) re-sampling each of said sampled plurality of current signal, including calculating new samples from the buffered time stamped digitized currents, to determine a representation of the plurality of re-sampled current signals with said re-sampling frequency”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 6-12, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 25, the prior art does not teach or suggest the claimed invention having “(f) said at least one voltage sensing node re-sampling said sampled at least one voltage signal to determine a representation of the at least one re-sampled voltage signal with a re-sampling frequency; (g) said at least one voltage sensing node communicating said representation of the at least one re-sampled voltage signal to said at least one current sensing node through a communication link; (h) said at least one current sensing node re-sampling each of said sampled plurality of current signals, including calculating new samples from the buffered time stamped digitalized currents, to determine a representation of the plurality of current signals with said re-sampling frequency”, and a combination of other limitations thereof as recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862